



NON-RESIDENTIAL TENANCY AGREEMENT


In Brescia, in the year 2017, on this 1st day of the month of July, this deed
under private seal was entered into in triplicate for all legal effects and
purposes
BETWEEN:
EREDI MARTINELLI MARMI E GRANITI S.p.A., a company with registered office at 5
Via Industriale, Rezzato (BS), Companies’ Register entry number and tax
identification number 00023070170 and VAT number 00023070170, entered in the REA
Brescia Economic and Administrative under number 118547, represented herein by
its legal representative Luigi MARTINELLI, referred to herein as the “Landlord”,
And
OPTO-TECH S.R.L., a company based at 11 Via Pastrengo, Brescia, Companies’
Register entry and tax identification and VAT number 03373440985, entered in the
REA Brescia Economic and Administrative under number 528779, represented herein
by its legal representative by Matteo CAROCCI, tax identification number CRC MTT
72H01 B157B, referred to herein as the “Tenant”,
the parties agree that
ARTICLE 1
The Landlord will rent to the Tenant the portion of the premises located at
163/b Via Giacomo Matteotti, Rezzato (BS), namely:
•
Administrative offices, first floor, identified in the new territorial cadastre
(NCT), sheet 23, cadastral parcel 7, sub-parcel 23, class A/10, Class 02,
cadastral income EUR 557.77;

that the Parties declare to know.
All the above documents as identified in the cadastral map signed by both
parties and attached hereto form an integral part of this Agreement.
The premises are let in bulk and not by measure.


ARTICLE 2
The tenancy is for a fixed term of six years and is to run from 1st July 2017 to
30th June 2023, renewable for a further term of six years and in the procedures
envisaged by Act 392/78 as amended.




ARTICLE 3
The annual rent amounts to EUR 6,000.00 (six thousand euros and zero cents) plus
VAT, as agreed and accepted, is payable upon receipt of the relevant invoice in
advance every month within the fifth day of the due date by bank transfer with a
fixed value date.
It is


It is worth noting that the Landlord has opted for the non-VAT taxable regime as
envisaged by Act 246/2006.
The Tenant shall not delay the payment of rent beyond the terms set forth by
current provisions of law and shall only be entitled to undertake any actions or
raise any exceptions unless the accrued rents have been duly paid.
ARTICLE 4
The property covered by this tenancy agreement is intended for use as a service
artisan business, as envisaged by the Technical Regulations implementing the
DMI-TMAG General Regional Plan attached hereto which, when signed by both
Parties, form an integral part of this Agreement, being understood that the
intended use must not be changed nor the property be sublet, wholly or partly,
without the Landord’s written consent.
Pursuant to arts. 34, 35 and 37 of the same Act 392/78, the intended use
excludes direct contact with the public, users and consumers, and the retail
sale.
ARTICLE 5
The Tenant hereby declares to have inspected the let premises and found them fit
for the intended use, free from defects that may affect the health of those
carrying out an activity, in a good state of repair, and undertakes to return
them on the expiry of the tenancy agreement in the same state, subject to normal
wear and tear.
The tenant shall not make any additions to the premises that cannot be removed
at any time without damaging the premises or any other innovation without the
Landlord’ prior written consent. The Landlord is held harmless from any
obligation and liability regarding any licences required by the competent
authorities in connection with the specific activity carried out by the Tenant
and any adaptation works.





--------------------------------------------------------------------------------





ARTICLE 6
The Landlord declares that the property was built to a duly-granted building
permit and the Landlord is allowed to inspect or have the property inspected at
any time of the day, during the normal working hours.
ARTICLE 7
The Tenancy Agreement is governed by the provisions of Act no. 392 of 27/07/1978
as amended, namely those of Act no. 118 of 05/04/1985.
ARTICLE 8
The annual rent covered by Article 3 shall be reviewed and updated annually on
the Landland’s request to reflect 100% of the changes made according to consumer
price increases for factory and office workers (ISTAT Index) .
ARTICLE 9
The Tenant holds the Landlord harmless from any liability for direct or indirect
damage caused by wilful or negligent act of other tenants in the building unit
or any third parties.
The Landlord shall not be held liable for the discontinued provision of
technological services, which goes beyond his control.


ARTICLE 10
The Tenant shall be responsible for ordinary maintenance operations, namely
those relating to electric power, hydraulic, water, lighting, methane gas
systems, bathroom appliances, door locks and keys, door and window hinges, wall
and ceiling coverings and door and window frames, floor tiles and coverings,
taps and fittings and domestic hot water and heating systems.


ARTICLE 11
The failure on the part of the Tenant to comply with any of the covenants
included in this Agreement will cause its termination by law.
ARTICLE 12
The Tenant may withdraw from the Tenancy Agreement prior to its expiry date by
giving the Landlord a six months’ prior notice pursuant to art. 27, subsection
7, of Act 392/1978.
This Tenancy Agreement must be registered by the Landlord and the registration
fees will be equally shared between the Parties.


ARTICLE 13
The Landlord delivers on this same date one Energy Performance Certificate:
IDENTIFICATION CODE 17161 - 000199/10 EXPIRY DATE 27/09/2020


ARTICLE 14
All disputes arising out of or in connection with the interpretation,
application and execution of this Tenancy Agreement shall, subject to matters
relating to the Tenant’s failure to pay the rents, be settled amicably by a
board of three arbitrators appointed by the President of the Court of Brescia.
The arbitrators shall decide on equitable grounds, without formal proceedings,
and the arbitration award will be final.
ARTICLE 15
As agreed with the Landlord, the Tenant is not required to pay any security
deposit.
ARTICLE 16
The clauses of this Agreement are legally valid and binding on both Parties
unless stated otherwise or changed by specific laws on tenancy, where
applicable.
* * * * *
In witness whereof, the Parties have signed for acceptance all the above listed
articles, none excepted.
Brescia, 1st July 2017
The Landlord
Eredi Martinelli Marmi e Graniti Spa
[signature illegible]
]
The Tenant
OPTO TECH Srl
[signature illegible]


Pursuant to arts. 1341 and 1342 of the Italian Civil Code, the Parties
explicitly acknowledge arts. 2, 3, 4, 5, 6, 7, 8, 9,10, 11, 12, 13, 14, 15 and
16 of this Agreement, none excepted.







--------------------------------------------------------------------------------





The Landlord
Eredi Martinelli Marmi e Graniti Spa
[signature illegible]
]
The Tenant
OPTO TECH Srl
[signature illegible]













































































































--------------------------------------------------------------------------------







 
Brescia Provincial Office
Territory
Cadastral Services


Change of Use Receipt Notice
Date: 13/10/2014
Time: 9.42.32


Page 1 of 1
 
 
 
Building Land Registry
Feedback code: 000A4XX78
Municipality of REZZATO (Code: C3JZ)


                     Unit for ordinary use no.: 1
Type of cadastral map:- Unit for special dedicated use no.:
                               Communal Non-Transferrable goods no.:


Reason for change: CHANGE FROM RESIDENTIAL TO OFFICE USE
Company: 1 of 1


Unit being changed no.:
Unit being constituted no.: 1
Unit being suppressed no.: 1



REAL ESTATE UNITS


Cadastral identification
Proposed classification data



Prog.
Op.
Sheet
Number
Sub.
Location
ZC
Cat.
Cl.
Cons.
SupCat.
Cad. income
Rur
1
S
23
7
12
 
 
 
 
 
 
 
 
2
C
NCT
7
23
Via Matteotti G. no. 163/B, first floor
U
A10
02
3
75
557.77
 



Round seal illegible







































































--------------------------------------------------------------------------------





capture.jpg [capture.jpg]









--------------------------------------------------------------------------------





capture2.jpg [capture2.jpg]











--------------------------------------------------------------------------------





Italian Revenue Agency
Land Registry for Buildings
Provincial Office
of Brescia
Protocol declaration no. of
Cadastral map of urban real estate unit
Via Matteotti G. 163/B
Cadastral ID data:
Section : NCT
Sheet : 23
Parcel : 7
Sub-parcel: 23
Prepared by:
Augusto Berardi


Entered in the Register of Surveyors
Province of Brescia under no. 2822



capture3.jpg [capture3.jpg]

























































--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







ENTRATEL ONLINE SERVICE FOR THE PRESENTATION OF TAX RETURNS
ACKNOWLEDGEMENT OF RECEIPT (art. 3, subsection 10, of Italian Presidential
Decree no. 322/1998)


LIST OF DOCUMENTS ACQUIRED AND/OR REJECTED


RECEPTION PROTOCOL : 17071915182157053
FILE NAME : RLI12000000004014916
TYPE OF DOCUMENT : Registration of tenancy and lease agreements
DOCUMENTS ACQUIRED: 1
DOCUMENTS REJECTED : 0


Result        Document protocol    Tax Identification number        Denomination
Acquired     000001            00023070170            ------------------





